Case 5:18-cv-00058-TBR-LLK Document 130 Filed 04/21/21 Page 1 of 1 PageID #: 748




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION
                               CASE NO. 5:18-CV-00058-TBR-LLK

 ALICE PENMAN                                                                         PLAINTIFF

 v.

 CORRECT CARE SOLUTIONS, LLC, et al.                                              DEFENDANTS
                           OPINION & ORDER
        Senior Judge Thomas B. Russell referred this matter to U.S. Magistrate Judge Lanny King

 for ruling on all discovery motions. [DN 73].

        On April 19, 2021, at the request of Defendants’ counsel, the Court conducted a telephonic

 status conference to discuss disputes that have arisen during the discovery process. [DN 129].

 Based on conversations with the parties at that time, IT IS HEREBY ORDERED:

        1. The parties shall meet and confer, either in person or telephonically, by April 26, 2021

             to discuss the issues with Plaintiff’s revised topics for a 30(b)(6) deposition. The

             parties are to make a good faith effort in that conference to narrow down the issues to

             those discovery disputes over which there is genuine disagreement.

        2. After the parties have met and conferred, Defendants are granted leave to file a motion

             to quash regarding any remaining discovery disputes. Defendant’s motion to quash

             shall be filed by May 3, 2021. Plaintiff’s response shall be filed by May 10, 2021. No

             reply shall be filed unless requested by the Court.

        IT IS SO ORDERED.
         April 20, 2021




 c:     Counsel of Record
 p:     0.20

                                                   1
